Soott, Judge,
delivered the opinion of tbe court.
This was a suit on a promissory note by Barbarick against Reed. The defence was, a failure of consideration, in this, that the note was given to secure a part of the purchase money of the north-west quarter of the south-east quarter of section 29, township 41, range 6 west, when the said quarter section was vacant and belonged to the United States.
There is evidently a mistake in the record, as the witness, Barbarick, speaks of the note having been given for the northwest quarter of the north-east quarter, and the finding of the court is in relation to the same quarter section, whilst the controversy seems to be about the north-west quarter of the southeast quarter. As, in addition to this, we do not conceive that the facts are sufficiently found, the judgment will be reversed, and the cause remanded. If the facts, as they appear of record, all apply to the quarter quarter section which has given rise to this controversy, they clearly take away all ground of defence against the plaintiff’s demand.
Judge Ryland concurring ; Judge Gamble not sitting.